DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 is a system claim where it should be dependent to claim 13. The claim states a system of claim 1 where claim 1 is a method claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 
Claims 1-16 are rejected under 35 USC 103 as being unpatentable over Beser et al. (US 2019/0012595 A1) in view of Prasad et al (Comparison of Back Propagation and Resilient Propagation Algorithm for Spam Classification).

Regarding claim 1.
a method of updating a first neural network comprising: providing a computer system with a computer-readable memory storing computer- executable instructions for the first neural network and a second neural network separate from the first neural network (see ¶ 5, “the central server receives a first update based on first local data from the first plurality of artificial neural networks and a second update based on second local data from the second plurality of artificial neural networks”); 
and providing one or more processors (see figure 2 and ¶ 39, one or 
more processors 34) in communication with the computer-readable memory (see figure 2 and ¶ 39, non-transitory memories 36), wherein the one or more processors are programmed by the computer-executable instructions to at least: 
process a first data with the first neural network (see figure 1, element 12 ANN and D1 download and U1 update and LD1, ¶ 5, “the central server receives a first update based on first local data from the first plurality of artificial neural networks”); 
process a second data with the second neural network (see figure 1, element 14 ANN and D2 download and U2 update and LD2, ¶ 5, “a second update based on second local data from the second plurality of artificial neural networks”); 
update a weight in a node of the second neural network…of the processing of the second data with the second neural network (see figure 1, element 14 ANN and D2 download and U2 update and LD2, also see ¶ 22, “As the central server receives updates from numerous ANNs in a federation, the central algorithm aggregates the collected updates into the central algorithm, as if the central algorithm was trained ); 
and update a weight in a node of the first neural network…(see figure 1, element 14 ANN and D1 download and U1 update, also see ¶ 22, “As the central server receives updates from numerous ANNs in a federation, the central algorithm aggregates the collected updates into the central algorithm, as if the central algorithm was trained on the local data itself, to which the central server did not otherwise have direct access”).

Beser do not explicitly teach update a weight in a node of neural network by a delta amount as a function. 
Prasad teaches update a weight in a node of neural network by a delta amount as a function (see page 30, Resilient propagation, “
    PNG
    media_image1.png
    317
    356
    media_image1.png
    Greyscale
”).



Regarding claim 2. 
Beser and Prasad teaches the method of claim 1,
Beser further teaches wherein the computer-readable memory (see ¶ 39, “FIG. 2, one or more tangible, non-transitory memories 36.”): 
stores the first data in a first memory location (see figures 1 element 24 “LD1”, data stored by memory 36 ); 
and stores the second data in a second memory location (see figures 1 element 26 “LD2”, data stored by memory 36); 
wherein the first data is isolated from the second data (see ¶ 36, one or more tangible, non-transitory memories 36 store isolated local data LD1 and LD2).

Regarding claim 3. 
Beser and Prasad teaches the method of claim 1,
 further comprising: organizing the first data in a predetermined data format (see figure 1, D1 is data being organized/formatted and downloaded to transfer from server 18 to ANN 12); 
and organizing the second data in the same or similar predetermined data format (see figure 1, D2 is data being organized/formatted and downloaded to transfer from server 18 to ANN 14).

Regarding claim 4. 
Beser and Prasad teaches the method of claim 1,
Beser further teaches further comprising: structuring the first neural network with a predetermined network architecture (see figure 1, where neural network is structured to have D1, U1 and LD1 nodes); 
and structuring the second neural network with the same or similar predetermined network architecture (see figure 1, where neural network is structured to have D2, U2 and LD2 nodes, which is the same amount of nodes as the structure of first NN).

Regarding claim 5. 
Beser and Prasad teaches the method of claim 1,
Beser further teaches further comprising: providing a third neural network separate from the second neural network and the first neural network (see figure 1, ANN3); 
processing a third data with the third neural network (see figure 1, element 16 ANN and D3 download and U3 update and LD3); 
updating a weight in a node of the third neural network…of the processing of the third data with the third neural network (see figure 1, element 14 ANN and D2 download and U2 update and LD2, also see ¶ 22, “As the central server receives updates from numerous ANNs in a federation, the central algorithm aggregates the collected updates into the central algorithm, as if the central algorithm was trained on the local data itself, to which the central server did not otherwise have direct access”, also see ¶ 36); 
updating a weight in a node of the first neural network as a function …(see figure 1, element 14 ANN and D1 download and U1 update, also see ¶ 22, “As the central server receives updates from numerous ANNs in a federation, the central algorithm aggregates the collected updates into the central algorithm, as if the central algorithm was trained on the local data itself, to which the central server did not otherwise have direct access”).
Beser do not explicitly teach update a weight in a node of neural network by a second delta amount as a function. 
 update a weight in a node of neural network by a second delta amount as a function (see page 30, Resilient propagation, “
    PNG
    media_image1.png
    317
    356
    media_image1.png
    Greyscale
”).

Beser and Prasad pertain to the problem of training neural networks, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Beser and Prasad to update weights of neurons/nodes of neural network by a delta amount as a function. The motivation for doing so would be to accelerate convergence in the change of the update value because the update value Delta evolves during the learning process (See Prasad Abstract and page 30).

Regarding claim 6. 
Beser and Prasad teaches the method of claim 5,
 wherein the computer-readable memory: stores the third data in a third memory location (see figures 1 element 28 “LD3”, data stored by memory 36 ); wherein the first data is isolated from the second data and the third data (see ¶ 36, one or more tangible, non-transitory memories 36 store isolated local data LD1 and LD2); and wherein the second data is isolated from the third data (see ¶ 36, one or more tangible, non-transitory memories 36 store isolated local data LD2 and LD3).

Regarding claim 7. 
Beser and Prasad teaches the method of claim 5,
Beser further teaches further comprising organizing the third data in the same or similar predetermined data format (see figure 1, D3 is data being organized/formatted and downloaded to transfer from server 18 to ANN 16).

Regarding claim 8. 
Beser and Prasad teaches the method of claim 5,
Beser further teaches further comprising structuring the third neural network with the same or similar predetermined network architecture (see figure 1, where neural network is structured to have D3, U3 and LD3 nodes, which is the same amount of nodes as the structure of first NN).

Regarding claim 9. 
computer system for updating a first neural network comprising: a computer memory storing specific computer-executable instructions for the first neural network and a separate second neural network (see ¶ 5, “the central server receives a first update based on first local data from the first plurality of artificial neural networks and a second update based on second local data from the second plurality of artificial neural networks”); 
and one or more processors (see figure 2 and ¶ 39, one or 
more processors 34) in communication with the computer-readable memory (see figure 2 and ¶ 39, non-transitory memories 36), wherein the one or more processors are programmed by the computer-executable instructions to at least: 
process a first data with the first neural network (see figure 1, element 12 ANN and D1 download and U1 update and LD1, ¶ 5, “the central server receives a first update based on first local data from the first plurality of artificial neural networks”); 
process a second data with the second neural network (see figure 1, element 14 ANN and D2 download and U2 update and LD2, ¶ 5, “a second update based on second local data from the second plurality of artificial neural networks”); 
update a weight in a node of the second neural network…of the processing of the second data with the second neural network (see figure 1, element 14 ANN and D2 download and U2 update and LD2, also see ¶ 22, “As the central server receives updates from numerous ANNs in a federation, the central algorithm aggregates the collected updates into the central algorithm, as if the central algorithm was trained on the local data itself, to which the central server did not otherwise have direct access”, also see ¶ 36); 
update a weight in a node of the first neural network…(see figure 1, element 14 ANN and D1 download and U1 update, also see ¶ 22, “As the central server receives updates from numerous ANNs in a federation, the central algorithm aggregates the collected updates into the central algorithm, as if the central algorithm was trained on the local data itself, to which the central server did not otherwise have direct access”).

Beser do not explicitly teach update a weight in a node of neural network by a delta amount as a function. 
Prasad teaches update a weight in a node of neural network by a delta amount as a function (see page 30, Resilient propagation, “
    PNG
    media_image1.png
    317
    356
    media_image1.png
    Greyscale
”).

Beser and Prasad pertain to the problem of training neural networks, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Beser and Prasad to update weights of 

Claim 10 recites a system to perform the method recited in claim 2. Therefore the rejection of claim 2 above applies equally here.
Claim 11 recites a system to perform the method recited in claim 3. Therefore the rejection of claim 3 above applies equally here.
Claim 12 recites a system to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.
Claim 13 recites a system to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here.
Claim 14 recites a system to perform the method recited in claim 6. Therefore the rejection of claim 6 above applies equally here.
Claim 15 recites a system to perform the method recited in claim 7. Therefore the rejection of claim 7 above applies equally here.
Claim 16 recites a system to perform the method recited in claim 8. Therefore the rejection of claim 8 above applies equally here.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958.  The examiner can normally be reached on mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125